Crow, J.
(dissenting) — I am unable to concur in the conclusion reached by the majority. The words of art. 4, § 15, of the state constitution are so plain and simple that no necessity exists for the elaborate argument to which resort is made in support of the construction announced in the majority opinion. It is conceded that Judge Black’s present term will expire on January 13, 1913, and that the next gubernatorial term will not commence until January 15, 1913. The constitution reads:
“The judges of the supreme court and the judges of the superior court shall be ineligible to any other office or public employment than a judicial office or employment during the term for which they shall have been elected.”
These words clearly and concisely say “ineligible to any other office;” not ineligible to be a candidate or to be elected. As suggested in the majority opinion, “there were lawyers of great learning, experience and ability in the convention that framed our constitution,” and it would seem that an intention to prohibit judges from being candidates for nonjudicial offices during their judicial terms could have been easily stated at the instance of the eminent lawyers, by the use of such words as “ineligible to be elected” or “ineligible to be a candidate.” But no such words were used. As a matter of ethics, I heartily concur in the wholesome idea expressed in the majority opinion, that no judge should under any circumstances become a candidate for, or campaign for, any non judicial office while serving as a judge or during his term as judge. But I am unable to conclude that such views should lead me into the position of placing the construction on the constitution which the majority have adopted.
In Bradfield v. Avery, 16 Idaho 769, 102 Pac. 687, 23 L. R. A. (N. S.) 1228, the court announces a view contrary to that announced in the majority and the concurring opinion. While it is true that Judge Gose seeks to distinguish this case and others cited by counsel for defendants, it seems to me that the reasoning of the Idaho court is convincing. In *479a notation to this case as reported in 23 L. R. A. (N. S.) 1228, the annotator says:
“The cases discussing this question are quite evenly divided, and while perhaps the majority are in accord with Bradfield v. Avery, there is considerable authority to the contrary. The question has arisen most frequently under statutory or constitutional provisions using the word ‘eligible’ in connection with certain qualifications or disqualifications for public office. That such a provision relates to the time of taking office, instead of the election or appointment, was held in the following cases: State ex rel. Thornburg v. Huegle, 135 Iowa 100, 112 N. W. 234; People v. Hamilton, 24 Ill. App. 609; Hoy v. State, 168 Ind. 506, 81 N. E. 509, 11 A. & E. Ann. Cas. 944; Brown v. Goben, 122 Ind. 113, 23 N. E. 519; Shuck v. State, 136 Ind. 63, 35 N. E. 993; Demaree v. Scates, 50 Kan. 275, 20 L. R. A. 97, 34 Am. St. Rep. 113, 32 Pac. 1123; Kirkpatrick v. Brownfield, 97 Ky. 558, 29 L. R. A. 703, 53 Am. St. Rep. 422, 31 S. W. 137; State ex rel. Broatch v. Moores, 52 Neb. 770, 73 N. W. 299.”
I think the doctrine announced in the cases cited by the annotator should be controlling here.
The writ should be denied. I therefore dissent.
Fullerton, J., concurs with Crow, J.